DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length without any other extra content/material on the sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-14 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 13, the phrase “the response” should be changed to -- a response --.
In claim 14, line 2, the phrase “and frame” should be changed to -- and the frame --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is unclear how the determination which of the tuning electrodes to apply the biasing voltage to since there is no corresponding embodiment in the specification for this since the specification discloses if there is a difference between the mode frequencies, decide whether or not to increment the tuning voltage (e.g. page 10, 3rd paragraph of specification).  Please clarify.
In claim 5, it is unclear how the second tuning electrodes are used to reduce the difference between frequencies to zero after using the first electrodes to reduce the difference to a minimum non-zero value since there is no corresponding embodiment in the specification.  Please clarify.  
In claim 6, it is not clear how one can determine the magnitude of the biasing voltage dependent on the comparison result in step d) when the biasing voltage and the comparison result are claimed in step e).  How can one determine the magnitude when what is needed for this determination has not been mentioned beforehand.  Please clarify.
In claim 8, the claim is not clear and vague since it is not known how and which electrodes are being associated with.  Like, in line 5, the phrase “which electrodes” is vague.  Is this referring to the electrode (line 3 of claim 8) or one of the plurality of electrodes (line 5 of claim 5) or the drive electrode (line 5 of claim 1) or the first or second sense electrode (line 6 or line 7 of claim 1) or the first or second tuning electrodes (line 9 of claim 1)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-4, 6-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent U.S. Patent Application Publication 2013/0283911 (Ayazi et al.).
With regards to claim 1, Ayazi et al. discloses a dual-axis gyroscope comprising, as illustrated in Figures 1-15G, a method of tuning a vibratory gyroscope 100 (Abstract) such that the gyroscope comprising an axisymmetric disc resonator 102 (e.g. solid or hollow resonator; paragraph [0033]); a frame 104 (e.g. a substrate; paragraph [0033]); the resonator fixed to the frame through an anchor 101 (paragraph [0031]); a plurality of electrodes 112-138 such that each electrode positioned on the frame or the resonator; the plurality of electrodes comprises at least one drive electrode 112,114 through which a drive signal is input to excite a first mode of vibration of the resonator (as observed in Figure 2A; paragraph [0036])); at least one first sense electrode 122,124 configured to sense the first mode of vibration of the resonator (as observed in Figure 2B; paragraph [0034]); at least one second sense electrode 132,134 configured to sense a second mode of vibration of the resonator orthogonal to the first mode (as observed in Figure 2C; paragraph [0034]); at least first and second tuning electrodes 126,128,136,138 to which DC biasing voltages may be applied (paragraphs [0024],[0037]); the method comprising the steps of: a) applying an AC drive signal to the drive electrode such that the drive signal comprising a plurality of frequencies (paragraph [0036] – “drive electrodes configured to actuate the resonator body”); b) sensing the response of the resonator to the drive signal at the first and second sense electrodes (paragraph [0036] – “one or more sense electrodes”); c) determining a frequency of maximum response for the first mode of vibration, and determining a frequency of maximum response for the second mode of vibration (paragraph [0026] – “excite and sense 
The only difference between the prior art and the claimed invention is the resonator fixed to the frame through at least three separate anchors.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability employing at least three separate anchors in lieu of one anchor as disclosed by Ayazi et al. since this is a mere choice possibility to the operator and/or manufacturer to have set such structural arrangement and characteristics to employ three separate anchors to fix the resonator to the frame without departing from the scope of the invention, namely to suspend or support the resonator body.
With regards to claim 2, Ayazi et al. further discloses after step e), repeating steps a) to e) until the frequency of maximum response for the first mode of vibration is determined to be equal to the frequency of maximum response for the second mode of vibration in step d).  (See, paragraph [0039] – “mode matching”).
With regards to claim 3, Ayazi et al. does not explicitly disclose in step d), determining which of the tuning electrodes to apply the biasing voltage to, based on the comparison result.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability where by applying a voltage the resonance frequency can only be lowered, the artisan of ordinary skill would therefore find the mode with the higher frequency, based on the comparison 
With regards to claim 4, Ayazi et al. does not explicitly specify after the step of deriving the comparison result, the method comprises comparing the comparison result with a previous comparison result to determine which of the tuning electrodes to apply the biasing voltage to.  However, in order to reduce the frequency split, a determination of the tuning electrodes to apply the biasing voltage to is indispensable; hence, it is implied.
With regards to claim 6, Ayazi et al. further discloses in step d), determining a magnitude of the biasing voltage dependent on the comparison result (paragraph [0029]).
With regards to claim 7, Ayazi et al. does not explicitly specify such parameter (the magnitude of the biasing voltage is increased from a previous biasing voltage by a predetermined amount) as in the claim.  However, to have set such structural configuration and characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention
With regards to claim 9, Ayazi et al. further discloses recording (e.g. broadly interpreted as graphical representation; Figures 9,10,13) a value of the biasing voltage or biasing voltages when the frequency of maximum response for the first mode of vibration is equal to the frequency of maximum response for the second mode of vibration.
With regards to claim 10, Ayazi et al. further discloses the resonator 102 is a circular disc.  (See, paragraphs [0004],[0033]; as observed in Figure 1).
With regards to claim 11, Ayazi et al. further discloses the resonator and the frame comprise a single crystal of silicon.  (See, paragraph [0033]).
With regards to claim 12, Ayazi et al. further discloses the gyroscope comprises twelve electrodes (as observed in Figure 1); however, does not disclose the electrodes on the frame, positioned around the resonator and one electrode positioned on the resonator.  To have set 
With regards to claim 13, Ayazi et al. does not disclose the resonator is fixed to the frame through four anchors.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability employing four anchors in lieu of one anchor as disclosed by Ayazi et al. since this is a mere choice possibility to the operator and/or manufacturer to have set such structural arrangement and characteristics to employ three separate anchors to fix the resonator to the frame without departing from the scope of the invention, namely to suspend or support the resonator body.
With regards to claim 14, Ayazi et al. does not explicitly specify the drive signal excites first and second trigonal modes of vibration of the resonator.  To have set such structural characteristics and parameters as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Fell, El-Gamal, Sorenson, are related to vibratory gyroscope systems comprising a disc resonator, drive electrodes, sense electrodes, tuning electrodes; a DC biasing voltages, a drive signal to applied to the drive electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861